Le

L

ENTRE

SOCIETE DE DEVELOPPEMENT INDUSTRIEL ET
MINIER DU CONGO

(SODIMICO)

ET:

Len 2e

 BIMZI LIMITED & FIRST QUANTUM MINERALS
LIMITED

MEMORANDUM D’ENTENTE MUTUELLE

N° 010 /PLN/MIN/MKW/2000 JANVIER 2000
4.. PERSONNEL

Le Partenaire s'engage à utiliser une partie du Personnel SODIMICO ayant déjà une certaine
compétence dans le domaine minier, avant de recourir aux compétences extérieures, le cas échéant.

5. MODE DE COOPERATION

Les parties conviennent de coopérer sous forme d’Association en Joint Venture dans le but de
compléter la prospection et de réaliser lexploitation du gisement de LONSHI.

a) Le Partenaire apporte le financement requis pouvant conduire urgemment à une prospection
complémentaire et à l’exploitation du gisement de LONSHI, ce dans des délais relativement
courts de manière à permettre au Projet de produire dans un an plus de 10.000 tonnes de
cuivre commercial ;

Un montant non remboursable de 6 millions (6.000.000 ) de Dollars américains sera
payé à SODIMICO par le Partenaire comme coût de transfert du gisement. Le paiement
s’effectuera de la manière suivante :

— Z M 1 million ( 1.000.000) de Dollars américaiffs le premier mois après signature de
l’Accord ;
M 1 million (1.000.000) de Dollars américains le mois suivant la vente de la
première tonne de. métal ;
3 M2 millions (2.000.000) de Dollars américains le premièrg mois de la troisième
année ; ”
—5> M2 millions (2.000.000) de Dollars américains le premièré mois de la quatrième

année.

b) Les besoins devant être circonscrits dans l’étude de faisabilité à mener, les Parties acceptent
de mettre dans le Protocole d’Accord à signer un échéancier précis de libération de
financement suivant les besoins exprimés par l’étude de faisabilité et préalablement
approuvés par SODIMICO ;

c) La première tranche de financement devra intervenir dans les trois mois à dater de la
signature du Protocole d’Accord É

d) Six mois après le premier financement, le Projet devra produire les premiers tonnages de
minerais résultant des effets de l’action de la première tranche de financement ;

e) Lesdites minerais ou le métal en résultant après traitement à façon sera vendu sur le marché
International au prix le plus offrant et les bénéfices obtenus seront à 70 % destinés au
remboursement du financement obtenu et des intérêt générés ;

f) Les solde de 30 % sera partagé entre les parties à raison de 35 % pour SODIMICO et 65
% pour le Partenaire.
8) A l’échéance et après remboursement du principal et des intérêts, les bénéfices seront
partagés à raison de 49 % pour SODIMICO et 51 % pour le Partenaire. Ce pour une
période de jouissance laquelle coincidera avec la vie de la mine de LONSHI.

h) En relation avec l'apport total en numéraire que le Partenaire s’éngage à débourser, les
apports de la SODIMICO seront constitués par le gisement de LONSHI lui-même.

Ds

i) Le Partenaire et SODIMICO s'engagent, en ce qui concerne chacun, à prendre toutes les
mesures nécessaires. afin que les dispolitions ci-haut . prévues soient scrupuleusement
respectées pour l’atteinte de l’objet du présent Mémorandum. ;

j) Lei Partenaire s’engage à conduire l’étude de faisabilité pour compléter l'étude produite par
SODIMICO dans un délai relativement court
i

6. PROGRAMME DES TRAVAUX |
|

Le Partenaire et SODIMICO conviennerit d’exécuter les travaux de prospection et
d’exploitation du gisement de LONSHI suivant un programme à définir de commun accord et qui fera
partie intégrante du contrat ad hoc à conclure.

Les travaux pourraient être exécutés par un sous-traitant accepté par les Parties. .

7. GESTION DU PROJET > °°

Le Partenaire et SODIMICO conviennent que la gestion du programme de prospection et
d’exploitation du gisement de LONSHI du point de vue administratif, financier et technique, tel qu’il
sera défini dans le contrat y relatif, sera assurée par le comité conjoint de gestion dans lequel les
Parties devraient être représentées à un haut niveau.

8. APPLICATION DES INTENTIONS.

Les intentions exprimées dans le présent Mémorandum seront coulées dans des ‘contrats
spécifiques à conclure entre les Parties.

9. CONFIDENTIALITE

Ce Mémorandum est confidentiel et ne peut être communiqué à une tierce partie sans un
consentement écrit du Partenaire et SODIMICO. Cette disposition n’est pas cependant applicable
pour l'information à fournir par l’une des Parties sous les contraintes légales.

La Partie concernée en informera l’autre Partie.

10. ENTREE EN VIGUEUR ET VALIDITE

Ce Mémorandum entre en vigueur à la date de la signature de l’Accord, lequel lui même sera
subordonné à l’autorisation du Ministère des Mines, organe de tutelle.

Ce Mémorandum est conclu pour une durée de 12 mois renouvelables pour une durée égale,
après examen des résultats obtenus et aux conditions prévalant au moment du renouvellement.

11. MODIFICATION

Le présent Mémorandum ne peut être modifié que par voie d’avenant signé par les Parties.

12. RESILIATION

Le présent Mémorandum ne peut être résilié avant 12 mois, à partir de la date de son entrée en
vigueur sans accord préalable écrit des Parties.

AIX . ;
Ainsi fait à ee os en quatré (6) originaux dont trois en français et
trois autres en anglais, la version française faisant foi.

POUR LE PARTENAIRE POUR LA SODIMICO
CATHERINE MWANAMWAMBWA Justin NYEMBO MUTA'HILE
DIRECTEUR GENERAL

DIRECTEUR GENERAL DE BIMZI

DIRECTEUR GENERAL DE FIRST QUANTUAM
